DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-8, 10-12, and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Faith et al (U.S. Pub. No. 2017/0308909 A1).

As per claims 1 and 12 Faith disclosed a method comprising: identifying a customer in a shopping area (Figure.7, paragraph.35) {Camera capturing customer in store browsing product(s)}; receiving an image of the customer holding an item {The identity management system may identify the watch brand and model from the store's product database and determine that the target person looking at the watch has purchased two other watches from the same brand in the past six months}, the item identification processing including:
generating a multidimensional feature vector with a data representation of each feature extracted from the image forming each dimension of the multidimensional feature vector (paragraphs 65 and 85) {Facial detection may be vector based};
matching the multidimensional feature vector to a stored multidimensional feature vector of a plurality of stored multidimensional feature vectors that are each associated with a respective product (paragraph.86) {Video analyzer 216 may determine that a certain product is located in video feed data by recognizing an outline, barcode, or product title on a box of the product. Video analyzer 216 may additionally, or alternatively, determine an object in video feed data due to a unique shape of the object or unique features of the object, or by matching features of the object to previously stored images of the object}; wherein the matching is further based at least in part on a stored shopping history of the identified customer indicating items the customer is more likely to purchase (paragraphs.132 and 174) {Each of the determined mood, at least one subset of data, and indicator data may be weighted at the same or similarly high levels in regard to whether the target person is going to purchase a  product of the brand, because each factor may indicate that the target person is willing to buy a product of the brand. The object 930 may be recognized, based on prior tracking, analysis, purchase history, and recommendations provided to the target person, as being a product that the user has purchased} and passing a representation of the identified item for use by another process (paragraph.101) {Applying additional decision processes on the identified product}, including passing the representation to an item bin process along with an identifier of the identified customer to be added to an item bin data structure of the customer (paragraph.88) {Identifying target person holding a product} representing items the customer intends to purchase before departing the shopping area (paragraph.128 and 132) { Based on actions of the user determine if user is interested in the product. Each of the determined mood, at least one subset of data, and indicator data may be weighted at the same or similarly high levels in regard to whether the target person is going to purchase a  product of the brand, because each factor may indicate that the target person is willing to buy a product of the brand}.

As per claims 5 and 16 Faith disclosed the method of claim 4, wherein the shopping history of the customer is represented as a multi-dimensional model with data representing a customer likelihood to purchase certain items and to not purchase other items (paragraph.132).

As per claims 6 and 17 Faith disclosed the method of claim 5, wherein the multi-dimensional model further includes location, day of the week, and time of day factors indicating a customer likelihood to purchase or not to purchase certain items (paragraph.50) {Grocery shopping on Sunday}.

As per claims 7 and 18 Faith disclosed the method of claim 5, wherein the multi-dimensional model is utilized by the item identification processing to obtain a weight with regard to each of one or more item possibilities identified by the matching, wherein the weight with regard to item possibility is a factor for the matching to determine an identity of the item the customer is holding (132) {Weight assigned to the categories for their selection likelihood}.

As per claims 8 and 19 Faith disclosed the method of claim 5, wherein a multi-dimensional model is generated for each of a plurality of customers by processing customer shopping history data stored in a database (paragraphs.43, 53) with at least one machine learning algorithm(paragraph.6) {Machine learning}.

As per claims 10 and 20 Faith disclosed the method of claim 1, wherein identifying a customer in a shopping area includes: capturing an image of at least a portion of a shopping area; and performing a person recognition function on the image to obtain a customer identity (Figure.7, paragraph.35) {Camera capturing customer in store browsing product(s)}.

As per claim 11 Faith disclosed the method of claim 1, wherein receiving the image of the customer holding the item includes receiving a cropped image that has been cropped to focus item identification processing on an image portion of a larger image that includes the item (paragraph.86) {Determining a certain shape or size within the image pertaining to customer and or product}.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faith et al (U.S. Pub. No. 2017/0308909 A1) and Chaubard et al (2018/0025412 A1).

As per claim 9 Faith disclosed the method of claim 8, wherein the machine learning algorithm is a convolutional neural network algorithm. However Faith did not explicitly disclose wherein the machine learning algorithm is a convolutional neural network algorithm. In the same field of endeavor, Chaubard disclosed wherein the machine learning algorithm is a convolutional neural network algorithm (paragraph.24).  
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the machine learning algorithm is a convolutional neural network algorithm as disclosed by Chaubard in the method disclosed by Faith in order to make the method more robust, scalable and more accurate. 
Response to Arguments
Applicant's arguments filed 1/4/2022 have been fully considered but they are not persuasive.

Double Patenting rejection has been withdrawn in light of changes made to application 16/174,805 and was recently allowed.

Applicant argued that prior art failed to disclose the amended limitation of independent claims 1 and 12.
As to applicant’s argument, examiner has cited pertinent excerpts along with explanation to address the amended limitation.

Dependent claims, 2-3, 5-11, 13-14, 16-20 are also not patentable for the same reasons provided for claims 1 and 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.

Applicant's future amendments need to comply with the requirements of MPEP § 
714.02, MPEP § 2163.04 and MPEP § 2163.06. 

"with respect to newly added or amended claims, applicant should show support  in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added). 

"The use of a confusing variety of terms for the same thing should not be permitted. 

New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 
(Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

 Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced." 

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907.  The examiner can normally be reached on M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647